 RIVIERA MANOR NURSING HOME333RivieraManor Nursing Home,Inc.andCouncil 19,American Federation of State,County,and Munici-pal Employees,AFL-CIO. Case 13-CA-8979November 16, 1972SUPPLEMENTAL DECISIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND PENELLOOn November 25, 1970, the National LaborRelations Board issued its Decision and Order in theabove-entitled proceeding,' finding that the Respon-dent had engaged in and was engaging in certainunfair labor practices in violation of Section 8(a)(I)and (5) of the National Labor Relations Act, asamended, and ordered that the Respondent ceaseand desist therefrom and take certain affirmativeaction to remedy the unfair labor practices. Thereaf-ter,on July 13, 1972, the United States Court ofAppeals for the Seventh Circuit entered an orderremanding the matter to the Board for furtherfindingsregarding theUnion'smajority statusstating:We think it inappropriate to enforce theBoard's order . . . in the absence of a finding thatwhen Alicia and Victoria Washington and View-elta Smith signed their authorization cards, theywere in position to make an informed choice as towhether they would desire the Union's represent-ation while working for respondent. As mattersnow stand, no determination has been madewhether they had been accepted for employmentorwere employees when they signed theirauthorization in December 1968 or at least hadsigned their cards after arranging their employ-ment or in anticipation of employment byrespondent. Consequently, . . . this matter mustbe remanded . . . for further findings as to thesecards.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Based on the undisputed facts in the record, weconclude that the Union's majority status wasestablished and shall reaffirm our original findingsherein.When the Union made its demand forrecognition on January 9, 1969, there were 36employees in the unit and it possessed signedauthorization cards from 20 of them, including thoseofAliciaWashington, VictoriaWashington, andViewelta Smith.While the evidence as to whether or not the1186NLRB806Washington sisters were actually working for theRespondent when they signed their authorizationcards is in conflict, we do not believe a resolution ofthisspecificquestion is necessary to reach theconclusion that their authorization cards were validlycounted to determine the Union's majority status.For, it is clear that the Washington sisters signed thecards in anticipation of employment by Respondent.Thus, it is undisputed that in mid-December 1968,Olga Brown, acting as Respondent's conduit in thehiring process, telephoned AliciaWashington, whohad worked for the Respondent during the precedingsummer, and asked her to return to work for theRespondent. Alicia agreed to do so and Brown thenasked if her sister, Victoria, would also be interestedinworking for Respondent. Alicia asked Victoria,who was present, if she wanted a job with Respon-dent and she answered affirmatively. Alicia soinformed Brown who in turn told them when toreport.Both signed authorization cards for theUnion on December 24, 1968, and testified that thiswas after they had started working for the Respon-dent.Documentary evidence adduced by the Re-spondent indicated that these two employees actuallystarted work several days after December 24, 1968.It is clear from the undenied testimony of theWashington sisters that they first learned of theUnion's attempt to organize Respondent's employeesand signed their authorization cards after they wereoffered jobs by Brown and accepted them. Thus,even though they may not have actually beenworking for Respondent when they signed theirauthorization cards, they had an interest in therepresentation issue at that time because definitearrangements had been made for their employment.It is undisputed that Viewelta Smith was employedby Respondent prior to signing an authorization cardfor the Union and left work after complaining ofillness on December 16, 1968. It is also undisputedthat she returned to work for the Respondent onDecember 30, 1968, and that she signed her authori-zation card during the interim between these twodates.Respondent offered testimony that Smith leftwork on December 16, 1968, after being told that ifshe did so not to bother to come back. Smith deniedthe foregoing and testified that she returned to workwith a statement from her physician concerning herillnesswhich was accepted by Respondent. It is clearfrom Smith's testimony that she never thought shehad been discharged and that as far as she wasconcerned she anticipated that she would return towork when she recovered from her illness, as she infact did. However, as the Trial Examiner did notresolve the credibility issue concerning what Smith200 NLRB No. 53 334DECISIONSOF NATIONALLABOR RELATIONS BOARDwas told when she left work on December 16, 1968,Accordingly,upon reconsideration, we affirm theand as the validity of her authorization card is notconclusions of our Decision and Order as publishednecessary to establish the Union'smajority status, weat 186 NLRB 806.shall not pass on this matter.